Exhibit 99.2 NOVA MEASURING INSTRUMENTS LTD. CONSOLIDATED BALANCE SHEET (U.S. dollars in thousands) As of March 31, As of December 31, CURRENT ASSETS Cash and cash equivalents Short-term interest-bearing bank deposits Trade accounts receivable Inventories Other current assets LONG-TERM ASSETS Long-term interest-bearing bank deposits Other long-term assets Severance pay funds FIXED ASSETS, NET Total assets CURRENT LIABILITIES Trade accounts payable Deferred income Other current liabilities LONG-TERM LIABILITIES Liability for employee severance pay Deferred income Other long-term liability 32 35 SHAREHOLDERS' EQUITY Total liabilities and shareholders' equity NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Three months ended March31, December 31, March 31, REVENUES Product sales Services COST OF REVENUES Products Services GROSS PROFIT OPERATING EXPENSES Research & Development expenses, net Sales & Marketing expenses General & Administration expenses OPERATING PROFIT (LOSS) ) Interest income (expenses), net ) 31 ) NET INCOME (LOSS) FOR THE PERIOD ) Net income (loss) per share: Basic ) Diluted Shares used for calculation of net income (loss) per share: Basic Diluted NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Three months ended March 31, December 31, March 31, CASH FLOW – OPERATING ACTIVITIES Net income (loss) for the period ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred stock-basedcompensation Increase (decrease) in liability for employeetermination benefits, net 48 ) ) Decrease (increase) in trade accountsreceivables ) Decrease (increase) in inventories ) Decrease (increase) in other short and long termassets ) ) Increase (decrease) in trade accounts payables ) Increase (decrease) in other current and long-termliabilities ) ) Increase (decrease) in short and long term deferred income ) Net cash from (used in) operating activities ) CASH FLOW – INVESTMENT ACTIVITIES Decrease (increase) in short-term interest-bearing bank deposits ) ) 50 Increase in short-term investments ) Investment in long-term interest-bearing bank deposits (9 ) ) ) Additions to fixed assets ) ) (4 ) Net cash used in investment activities ) ) ) CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plansand exercise of warrants Shares issued in a public offering Net cash from financing activities Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period
